Citation Nr: 0822287	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-05 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for left knee instability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee degenerative joint disease.

3.  Entitlement to a disability rating in excess of 30 
percent for right knee instability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for right knee degenerative joint disease.

5.  Entitlement to a compensable rating for a left shoulder 
disability.

6.  Entitlement to a disability rating in excess of 10 
percent for bilateral iridocyclochoroiditis.

7.   Entitlement to a compensable rating for a right eye 
pterygium, status post-mucous membrane graft.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefits sought on 
appeal.  The Board first considered this appeal in October 
2005 and granted separate 10 percent ratings for degenerative 
joint disease of each knee.  All other claims were denied.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court) and, in August 2006, 
the Court granted a joint motion for remand vacating the 
Board's decision and remanding all issues for additional 
development of the medical record.  The Board notes that the 
Court did not vacate that portion of the Board's decision 
that granted 10 percent ratings for degenerative joint 
disease in each knee.  Accordingly, in December 2006, the 
Board remanded the matter for additional evidentiary and 
procedural development.



FINDINGS OF FACT

1.  The veteran's left knee instability is characterized as 
severe.

2.  The veteran's left knee degenerative joint disease is 
characterized by x-ray evidence of degenerative joint 
disease, pain, and minimal limitation of motion.

3.  The veteran's  right knee instability is characterized as 
severe.

4.  The veteran's right knee arthritis is characterized by x-
ray evidence of degenerative joint disease, pain, and minimal 
limitation of motion.

5.  The veteran does not experience loss of motion, painful 
motion, or functional impairment of his left shoulder.

6.  The veteran experiences continued symptoms of iritis with 
no loss of visual acuity or visual field defects.

8.  The veteran has a functional mucous membrane graft of the 
right eye without loss of vision.

7.  The veteran does not meet the schedular criteria for 
TDIU.

8.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
left knee instability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for an initial rating in excess of 10 
percent left knee degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5260, 
5261 (2007).

3.  The criteria for a rating in excess of 30 percent right 
knee instability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2007).

4.  The criteria for an initial rating in excess of 10 
percent right knee degenerative joint disease have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003, 5260 
(2007).

5.  The criteria for a compensable rating for a left shoulder 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010 (2007).

6.  The criteria for a rating in excess of 10 percent for 
bilateral iridocyclochoroiditis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.84a, 
Diagnostic Code 6003 (2007).

7.  The criteria for a compensable rating for a right eye 
pterygium, status post-mucous membrane graft, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.84a, Diagnostic Code 6034 (2007).

8.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2001 and January 2007 letters, with 
respect to the claims of entitlement to increased disability 
ratings.  The January 2007 letter also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  As to the claims 
regarding the veteran's service-connected left knee and right 
knee degenerative joint disease, the instant appeal 
originates from the grant of service connection for the 
disabilities at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
June 2001 and January 2007 letters.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2001, prior to the 
adjudication of the matter in March 2002. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the January 2007 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from James A. 
Sattler, M.D., Wendell P. Wong, M.D., Torrance Memorial 
Hospital, Orthopedic Institute, Little Company of May 
Hospital, and Gastroenterology Associates of the South Bay, 
Inc., and VA examination reports dated in November 2000, May 
2007, and August 2007.  It is further notes that the veteran 
submitted in November 2006 an April 2008 that he had no 
additional evidence to submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Knees

The veteran asserts that his knee disabilities have increased 
in severity and that he experiences severe pain on an almost 
constant basis.  The veteran's service-connected left knee 
disability has been assigned a 30 percent rating under 
Diagnostic Code 5257 for instability, as well as, a 10 
percent rating under Diagnostic Code 5003 for arthritis.  
Additionally, the veteran's service-connected right knee 
disability has been assigned a 30 percent rating under 
Diagnostic Code 5257 for instability, as well as a 10 percent 
rating under Diagnostic Code 5003 for arthritis.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc.).  
When limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

Initially, the Board notes that disability ratings in excess 
of 30 percent are not warranted for the veteran's right or 
left knee instability disabilities.  The currently assigned 
30 percent ratings assigned for the veteran's right and left 
knee instability disabilities, for severe recurrent 
subluxation or lateral instability of the knee, is the 
maximum scheduler rating assignable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

Additionally, based upon a review of the evidence of record, 
the veteran is not entitled to initial disability ratings in 
excess of 10 percent for either the left knee arthritis or 
the right knee arthritis.  As noted, the veteran's left knee 
degenerative arthritis and his right knee degenerative 
arthritis have each been assigned 10 percent ratings under 
Diagnostic Codes 5003 for arthritis of a major joint.  The 
Board finds that assigned 10 percent disability ratings 
adequately compensate the veteran for his x-ray findings of 
degenerative joint disease and his minor limitation of 
motion.

In an effort to determine whether separate or increased 
evaluations may be assigned to the veteran's service-
connected left knee degenerative joint disease and right knee 
degenerative joint disease, the Board has also considered the 
rating criteria based on limitation of motion and knee 
disabilities found in Diagnostic Codes 5260 and 5261, also 
under 38 C.F.R. § 4.71.  The Board notes that 38 C.F.R. §§ 
4.40 and 4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  Thus, in accordance therewith, 
and in accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  

A review of the record demonstrates that the veteran's 
service-connected left knee and right knee degenerative 
arthritis disabilities do not warrant an initial rating in 
excess of 10 percent, based upon limitation of flexion.  At 
no point throughout the pendency of this appeal has the 
veteran demonstrated limitation of flexion in either knee 
that would warrant a compensable evaluation. Upon VA 
examination in November 2000, the veteran was shown to have 
flexion in the right knee limited to 110 degrees and in the 
left knee it was limited to 95 degrees.  Range of motion was 
affected by the veteran's pain and incoordination.  There was 
no evidence of weakness, fatigue, or lack of endurance.  In 
May 2007, the veteran was afforded an additional VA 
examination.  At that time, both left knee and right knee 
flexion were limited to 100 degrees.  Repetitive motion did 
not result in additional limitation of motion, lack of 
endurance, fatigue, or weakness.  Based on such evidence, the 
Board finds that, at worst, the veteran's left knee flexion 
has been limited to 95 degrees and his right knee flexion has 
been limited to 100 degrees.  This is still considerably 
greater motion than that necessary for a compensable rating; 
therefore, the criteria for a disability rating in excess of 
10 percent under Diagnostic Code 5260, for limitation of 
flexion, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, have 
not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to an increased disability rating under Diagnostic Code 5261 
for limitation of extension.  In November 2000, the veteran 
exhibited full extension in both knees.  Upon VA examination 
on May 31, 2007, range of motion testing demonstrated a loss 
of five degrees of extension in the left knee and a loss of 
10 degrees of extension in the right knee.  Repetitive motion 
did not result in additional limitation of motion, lack of 
endurance, fatigue, or weakness.  The aforementioned findings 
are still considerably greater motion than that necessary for 
a disability rating in excess of 10 percent.  They do not 
approximate limitation of extension to 15 degrees such as to  
warrant the next available schedular rating of 20 percent.  
Accordingly, the criteria for a disability rating in excess 
of 10 percent under Diagnostic Code 5261, for limitation of 
extension, considering 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In conclusion, the weight of the credible evidence 
demonstrates that the veteran's left knee disability does not 
warrant more than the currently assigned 30 percent rating 
for ligamentous instability and 10 percent rating for 
degenerative arthritis with limitation of flexion, at any 
time during the course of the appeal.  As to the veteran's 
right knee disability, evaluations in excess of 30 percent 
for ligamentous instability and in excess of 10 percent for 
degenerative arthritis with limitation of flexion are not 
warranted, at any time during the course of the appeal.  The 
evidence does not show that the veteran's knee evaluation 
should be increased for any separate period based on the 
facts found during the whole appeal period.  Fenderson, 12 
Vet. App. at 125.  As the preponderance of the evidence is 
against the claims for increased disability ratings for the 
veteran's service-connected knee disabilities, to include 
instability and degenerative joint disease, the "benefit-of-
the-doubt" rule does not apply, and the claim for an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 50.  

Left Shoulder

The veteran has alleged entitlement to a compensable 
evaluation for his left shoulder disability; however, he has 
not put forth any specific complaints with respect to the 
left shoulder.  Moreover, a review of the medical evidence of 
record fails to reveal complaints of or treatment for left 
shoulder pain and/or limitation of motion.  The veteran's 
left shoulder disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for traumatic 
arthritis. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, and is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is 
warranted for each major joint affected by limitation of 
motion.  Id.  A 20 percent rating is warranted when there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups with occasional incapacitating 
exacerbations.  The Board notes that for the purpose of 
rating disability from arthritis, the shoulder is considered 
to be a major joint.  38 C.F.R. § 4.45.

Under Diagnostic Code 5201, for limitation of motion of the 
arm, a 20 percent rating is warranted for limitation of 
motion of the minor arm when motion is possible to the 
shoulder level.  A 30 percent rating is warranted for 
limitation of motion of the minor arm to midway between the 
side and shoulder level. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Upon VA examination, in November 2000, there was no evidence 
of heat, redness, swelling, effusion, drainage, abnormal 
movement, instability, or weakness in the left shoulder.  The 
veteran maintained normal range of motion in the left 
shoulder, which was not affected by pain.  The examiner 
determined that there were no functional limitation with 
regards to the veteran's left shoulder and clavicle.  In May 
2007, the veteran was afforded an additional VA examination, 
which failed to reveal any swelling, deformities, or 
tenderness to palpation in the left shoulder.  The veteran 
maintained normal range of motion in the left shoulder, which 
was not affected by pain.  Additionally, there was no 
evidence of fatigue, weakness, or lack of endurance.  Again, 
it was determined that there was no pain, disability, or 
functional impairment in the left shoulder.  

As there is no evidence of limited motion, painful motion 
and/or limited functioning in the left shoulder, the Board 
finds that the criteria for assignment of a compensable 
rating under any diagnostic code related to shoulder 
disabilities and/or arthritis in general have not been met.  

Eyes

The veteran asserts that higher ratings should be assigned 
for his eye disabilities because he experiences occasional 
headaches and light sensitivity as well as a gritty feeling 
in both eyes and sees floaters in his left eye.  Service 
connection has been established for bilateral 
iridocyclochoroiditis and a right eye pterygium, status post-
mucous membrane graft is denied.  The veteran's treatment 
records show that he is treated periodically with steroid 
drops and has a history of bilateral laser surgery for his 
nonservice-connected glaucoma.

Upon VA examination in November 2000, the veteran was found 
to have corrected reading vision bilaterally to 20/25, and 
corrected distant vision to 20/30 in the right eye and 20/40 
in the left eye.  There were no gross signs of ocular disease 
or trauma and there were no visual field defects found.  The 
examiner specifically found that the veteran's mucous 
membrane graft in the right eye was functioning and there was 
no evidence that it would fail after the many years that it 
had been in place and functioning properly.  The examiner 
opined that the gritty feeling experienced by the veteran was 
due to dryness that tended to occur with iritis and that the 
headaches and light sensitivity were also symptoms probably 
related to the veteran's flare-ups of iritis.  Finally, the 
examiner pointed out that floaters were benign and did not 
cause a decrease in vision or any other visual problem.

In May 2007, the veteran was afforded an additional VA 
examination.  The veteran was found to have corrected reading 
vision to 20/25 in the right eye and 20/20 in the left eye, 
and corrected distant vision to 20/20 bilaterally.  
Neurologic evaluation and slit lamp testing was within normal 
limits.  There was evidence of retinal pigment irregularities 
in both eyes, greater in the right eye.  The veteran was 
diagnosed as having bilateral pseudoexfoliative glaucoma, 
bilateral pseudophakia, a history of recurrent iritis, status 
post bilateral peripheral irridectomies for presumed narrow 
angles, and status post ptergyium excision nasally right eye 
with buccal mucosal graft.  The examiner opined that the 
veteran's in-service surgeries had not resulted in any 
current eye disability or damage to his visual acuity.  The 
examiner opined that the mucous membrane graft has been 
functioning well since 1955 and was likely to continue to 
function well.  There has been no other recurrence of a 
ptergyium.  He concluded that the veteran experienced no 
functional impairments or interference with employability as 
due to his right eye pterygium, status post-mucous membrane 
graft.  As to the iritis, the examiner indicated that a 
review of the record revealed periodic attacks of iritis, at 
which time the veteran required prompt treatment and close 
monitoring; however, this did not render him unemployable.  
The veteran did not suffer from any functional impairment due 
to the iritis.  The veteran did have a visual field defect in 
the left eye; however, with both eyes open it was not 
perceptible and not disabling.  The examiner also opined that 
there was no evidence of amblyopia; the veteran did not meet 
the definition of reduced visual acuity that cannot be 
explained entirely on the basis of physical abnormalities or 
found in association with a history or finding of a condition 
know to be capable of causing amblyopia.  The veteran had 
correctable vision to 20/20 in each eye.  

As noted, service connection is in effect for bilateral 
iridocyclochoroiditis and a right eye pterygium, status post-
mucous membrane graft.  The veteran's bilateral 
iridocyclochoroiditis has been rated as 10 percent disabling 
under Diagnostic Code 6003.  The right eye pterygium, status 
post-mucous membrane graft, has been rated as noncompensable 
under Diagnostic Code 6034.

Under Diagnostic Code 6003, iritis, in chronic form, is to be 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 
6003.  The best distant vision obtainable after best 
correction by glasses will be the basis of rating for visual 
acuity.  38 C.F.R. § 4.75. 

Based on the aforementioned evidence, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
for the veteran's service-connected bilateral 
iridocyclochoroiditis.  Upon VA examination in November 2000, 
the veteran's corrected distant vision was to 20/30 in the 
right eye and to 20/40 in the left eye.  In May 2007, the 
veteran demonstrated an improvement in his visual acuity; his  
corrected distant vision was 20/20 bilaterally.  The Board 
acknowledges that the May 2007 VA examiner noted a visual 
field defect in the left eye; however, this was assessed as 
imperceptible with both eyes open.  Accordingly, the 
veteran's corrected distant vision result and his 
imperceptible left eye visual field defect do not warrant 
even a compensable evaluation.  It is further noted that 
there is no evidence of record which demonstrates that the 
veteran experiences eye pain or episodic incapacity.  In 
light of the veteran's complaints of periodic symptoms such 
as a gritty feeling, headaches and light-sensitivity to 
suggest chronic disability with periods of active pathology, 
the currently assigned 10 percent rating for active pathology 
is held to be appropriate; however, an increased disability 
rating is not warranted throughout the pendency of this 
appeal.

The veteran's right eye pterygium, status post-mucous 
membrane graft, has been rated under 38 C.F.R. Section 4.84a, 
Diagnostic Code 6034.  Under 38 C.F.R. § 4.84a, Diagnostic 
Code 6034, pterygium is rated for loss of vision, if any.  
Loss of vision is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  A noncompensable rating is assigned when 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
assigned when vision is 20/50 in one eye and 20/40 in the 
other eye, or when vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating.  See 
38 C.F.R. § 4.75.  Ratings are assigned for this disability 
based solely on loss of vision.   As discussed above, there 
is no medical evidence demonstrating a loss of vision.  
Accordingly, the criteria for a compensable rating have not 
been met and the veteran's request for such a rating is 
denied.

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2007) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2007).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1) (2007).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disabilities have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU
Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16(a).

Service connection is in effect for hepatitis C, rated as 
noncompensable; left knee degenerative joint disease, rated 
as 10 percent disabling; right knee degenerative joint 
disease, rated as 10 percent disabling; left knee 
instability, rated as 30 percent disabling; right knee 
instability, rated as 30 percent disabling, right knee 
limitation of extension, rated as 10 percent disabling; 
diabetes mellitus, rated as 20 percent disabling, bilateral 
iridocyclochroiritis, rated as 10 percent disabling; prostate 
cancer, rated as 10 percent disabling; a left shoulder 
disability, rated as noncompensable, and right eye ptergyium, 
status post mucous membrane graft, rated as noncompensable.  
As of August 18, 2000, the date of claim, the combined rating 
is 60 percent.  As of September 25, 2000, the combined rating 
is 70 percent.  As of February 14, 2006, the combined rating 
is 80 percent.  

By means of this rating decision the Board has held that 
increased disability ratings are not warranted for the 
veteran's service-connected ligamentous instability of the 
left knee, left knee degenerative joint disease, ligamentous 
instability of the right knee, right knee degenerative joint 
disease, acromioclavicular arthritis, status-post resection 
of the distal left clavicle, bilateral iridocyclochoroiditis, 
and pterygium of the right eye with a mucous membrane graft.  
By means of this decision, the Board has determined that a 
separate disability rating of 10 percent is warranted for 
right knee limitation of extension, effective May 31, 2007.  
The veteran has not appealed the disability rating assigned 
to his service-connected diabetes mellitus, hepatitis C, or 
his prostate cancer.  The question remains as to whether his 
service-connected disabilities prevent him from securing and 
following substantially gainful employment.

As noted, as of August 18, 2000 , the combined rating is 60 
percent.  As of September 25, 2000, the combined rating is 70 
percent.  As of February 14, 2006, the combined rating is 
80 percent.  Notwithstanding, the veteran's combined rating 
of 70 percent, effective September 25, 2000, his service-
connected disabilities do not render him eligible for TDIU 
under the schedular percentage requirements contemplated by 
VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Service connection is currently in effect for 11 
disabilities, none of which has been rated as 40 percent 
disabling or more, such as to meet the schedular requirements 
of 38 C.F.R. § 4.16(a).

Thus, the issue is whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from nonservice-connected conditions, place him in a 
different position than other veterans having his combined 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disabilities, is capable of performing the physical 
and mental acts required by employment, not whether he could 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this respect, the matter was forwarded for a VA opinion in 
May 2007.  At that time the VA examiner indicated that the 
veteran had been retired since 1992 and was not looking for 
employment.  The examiner acknowledged that if the veteran 
were to start looking for employment, his service-connected 
disabilities would have a negative impact and would probably 
make him as less desirable candidate for jobs that involved 
prolonged walking, standing, lifting or bending.  
Notwithstanding, the VA examiner opined that the veteran 
should be able to maintain a sedentary job.

In conclusion, a total disability rating based on individual 
unemployability is not warranted on either a schedular or 
extraschedular basis.  As noted, the veteran has failed to 
satisfy the minimum percentage requirements for TDIU under 38 
C.F.R. § 4.16(a), such as to warrant entitlement to TDIU on a 
schedular basis.  Additionally, the Board finds that the 
veteran's service-connected disabilities alone do not 
preclude him from engaging in substantially gainful 
employment, such as to warrant entitlement to TDIU on an 
extraschedular basis.  Accordingly, a total disability rating 
based on individual unemployability is not warranted.









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 30 percent 
for left knee instability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee degenerative joint disease is denied.

Entitlement to a disability rating in excess of 30 percent 
for right knee instability is denied.

Entitlement to an initial disability rating in excess of 10 
percent for right knee degenerative joint disease is denied.

Entitlement to a separate 10 percent rating, but no higher, 
effective May 31, 2007, for right knee limitation of 
extension is granted.

Entitlement to a compensable rating for a left shoulder 
disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for bilateral iridocyclochoroiditis is denied.

Entitlement to a compensable rating for a right eye 
pterygium, status post-mucous membrane graft is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied. 



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


